Motion, insofar as it seeks leave to appeal to the Court of Appeals, granted, and the following question certified: "Was the order of this Court, which reversed the order of the Supreme Court, properly made?” Motion, insofar as it seeks a stay pending hearing and determination of the appeal taken to the Court of Appeals, granted on condition that said appeal is expeditiously perfected. The order of this court entered on May 31, 1977, is vacated. Concur — Kupferman, J. P., Lupiano, Birns and Markewich, JJ.